Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 1 of 41 PageID 687




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   BREANDAN COTTER and
   JACK DINH, individually and
   on behalf of others similarly situated,

         Plaintiffs,
   v.                                     Case No: 8:19-cv-1386-VMC-CPT

   CHECKERS DRIVE-IN
   RESTAURANTS, INC.,

         Defendant.
   ______________________________/
                                    ORDER
         This matter comes before the Court upon consideration of

   United States Magistrate Judge Christopher P. Tuite’s Report

   and Recommendation (Doc. # 65), entered on July 7, 2021,

   recommending that Plaintiffs’ Motion for Final Approval of

   Class Action Settlement (Doc. # 48) and Plaintiffs’ Motion

   for Attorneys’ Fees, Costs, Expenses, and Service Awards

   (Doc.   #   47)   both   be   denied    without   prejudice   and   that

   Plaintiffs be allowed to amend their complaint to address the

   issue of standing in light of recent decisions issued by the

   United States Supreme Court and the Eleventh Circuit.

         On July 28, 2021, Plaintiffs filed their objections to

   the Report and Recommendation (Doc. # 68). The next day,




                                      1
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 2 of 41 PageID 688




   Defendant Checkers Drive-In Restaurants, Inc. (“Checkers”)

   filed a response. (Doc. # 69).

         Upon careful review, the Court declines to adopt the

   Report and Recommendation for the reasons explained below. In

   addition, the Court grants final approval of this class action

   settlement. Finally, the Plaintiffs’ Motion for Attorneys’

   Fees, Costs, Expenses, and Service Awards is granted in part

   and denied in part.

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject    or   modify     the   magistrate      judge’s    Report    and

   Recommendation.      28    U.S.C.       §   636(b)(1);    Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendations.        28 U.S.C. § 636(b)(1)(C). The district

   judge reviews legal conclusions de novo, even in the absence

   of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d

   603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F.




                                       2
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 3 of 41 PageID 689




   Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th

   Cir. 1994).

          A.    Procedural History

          In April 2020, Plaintiffs filed an amended complaint

   against Checkers, alleging multiple causes of action arising

   from a data breach affecting Checkers’ point-of-sale systems.

   (Doc.    #   40).    Plaintiffs   alleged   that     hackers    utilizing

   malicious software stole copies of customers’ payment card

   data and other personal information (collectively, “Private

   Information” or “PII”). (Id. at 1-2). The malware remained on

   Checkers’ point-of-sale systems from September 2016 until

   April 2019. (Id.).

          Before Checkers filed an answer, the parties entered

   into     a   class-wide      Settlement     Agreement     and    Release

   (“Settlement        Agreement”)   and   petitioned    this     Court   for

   preliminary approval of the settlement. (Doc. ## 43, 43-1).

   On June 30, 2020, the Court entered an order preliminarily

   approving the proposed settlement pursuant to the terms of

   the parties’ Settlement Agreement and directing that notice

   be given to the settlement class. (Doc. # 46).

           Commencing in July 2020, and pursuant to the notice

   requirements set forth in the Settlement Agreement and the

   Court’s preliminary approval order, the settlement class was


                                       3
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 4 of 41 PageID 690




   notified of the terms of the proposed Settlement Agreement,

   of the right of settlement class members to opt-out, and the

   right of settlement class members to object to the Settlement

   Agreement and to be heard at the final approval hearing. (Doc.

   # 48-1).

         In October 2020, the Plaintiffs filed a Motion for Final

   Approval of the Class Action Settlement (Doc. # 48) and Motion

   for Attorneys’ Fees, Costs, and Expenses and Service Awards

   (Doc. # 47), both of which are unopposed. The Court referred

   these motions to Judge Tuite for a Report and Recommendation,

   and Judge Tuite held a hearing on the motions on December 8,

   2020. (Doc. ## 49, 55).

         As   Judge   Tuite   correctly   noted   in   his   Report   and

   Recommendation, during the fall of 2020 and the winter of

   2021, the Eleventh Circuit issued two decisions pertaining to

   the issue of standing in the context of data breaches and/or

   identity theft: Muransky v. Godiva Chocolatier, Inc., 979

   F.3d 917 (11th Cir. 2020) (en banc) and Tsao v. Captiva MVP

   Restaurant Partners, LLC, 986 F.3d 1332 (11th Cir. 2021). In

   light of these decisions, Judge Tuite expressed concerns

   about whether Plaintiffs had standing to pursue this action

   and ordered supplemental briefing on that issue. (Doc. ## 57,

   58, 60, 61).


                                     4
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 5 of 41 PageID 691




         As   part   of    this   supplemental     briefing,       Plaintiffs

   submitted    three     sworn   declarations   to   the   Court.     First,

   Plaintiffs submitted a declaration from a representative of

   the settlement administrator, stating that of the more than

   11,000 claim form submissions received, 1,665 of those were

   for out-of-pocket expenses related to the data breach. (Doc.

   # 61-1 at 1). And of those 1,665 submissions, nine included

   documentation showing unreimbursed unauthorized charges on

   payment cards and/or other out-of-pocket expenses related to

   misuse of the customers’ information. (Id. at 1-2).

         Second, Plaintiffs submitted a declaration from class

   member Contessa McCormick. (Doc. # 61-2). McCormick averred

   that, after she used a payment card to make a purchase at a

   Checkers location, she experienced fraudulent activity on

   that card, including unauthorized purchases and fraudulent

   ATM   withdrawals.      (Id.).    Third,   Plaintiffs      submitted     a

   declaration from class member Yolanda Jackson. (Doc. # 62-

   1). Similar to McCormick, Jackson stated that she incurred

   fraudulent    charges    and    corresponding   fees     that    were   not

   reimbursed after using a payment card at a Checkers location.

   (Id.). She also incurred expenses in attempting to freeze,

   monitor, and repair her credit. (Id.).




                                       5
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 6 of 41 PageID 692




         On July 7, 2021, Judge Tuite issued the instant Report

   and Recommendation. (Doc. # 65). Judge Tuite rightly pointed

   out that, in the months between when this Court issued its

   preliminary approval of the settlement and July 2021, four

   decisions bearing on the issue of standing in this matter had

   been issued by the Eleventh Circuit and the U.S. Supreme

   Court: Muransky, Tsao, In re Equifax Inc. Customer Data

   Security Breach Litigation, 999 F.3d 1247 (11th Cir. 2021),

   and TransUnion LLC v. Ramirez, 594 U.S. ___, 141 S. Ct. 2190

   (2021). (Id. at 1-2).

         B.    Article III standing

         A short overview of the law surrounding standing is in

   order.     Because    federal   courts         are   courts   of   limited

   jurisdiction, if a “court determines at any time that it lacks

   subject-matter       jurisdiction,       the   court   must   dismiss   the

   action.” Fed. R. Civ. P. 12(h)(3). That is so even when a

   court is asked only to approve a class-action settlement,

   since “[a] court is powerless to approve a proposed class

   settlement if it lacks jurisdiction over the dispute.” Frank

   v. Gaos, 139 S. Ct. 1041, 1046 (2019). In a class action,

   “federal courts lack jurisdiction if no named plaintiff has

   standing.” Id.




                                        6
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 7 of 41 PageID 693




          “To   establish    standing       under    Article       III    of     the

   Constitution, a plaintiff must demonstrate (1) that he or she

   suffered an injury in fact that is concrete, particularized,

   and actual or imminent, (2) that the injury was caused by the

   defendant, and (3) that the injury would likely be redressed

   by the requested judicial relief.” Thole v. U.S. Bank N.A.,

   140 S. Ct. 1615, 1618 (2020). “The party invoking federal

   jurisdiction bears the burden of establishing” each element

   of standing, which “must be supported in the same way as any

   other matter on which the plaintiff bears the burden of proof,

   i.e., with the manner and degree of evidence required at

   successive stages of litigation.” Lujan v. Defs. of Wildlife,

   504 U.S. 555, 561 (1992).

          This case concerns only the first element of Article III

   standing: the existence of an injury in fact. With respect to

   that    element,    the   Supreme     Court      has    made     clear       that

   “allegations       of   possible     future      injury”       or     even     an

   “objectively    reasonable    likelihood”        of    future       injury   are

   insufficient to confer standing. Clapper v. Amnesty Int’l

   USA, 568 U.S. 398, 409–10 (2013) (internal quotation marks,

   alterations, and emphasis omitted). Rather, a future injury

   constitutes    an   Article   III    injury      in    fact   only     “if   the

   threatened injury is certainly impending, or there is a


                                        7
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 8 of 41 PageID 694




   substantial risk that the harm will occur.” Susan B. Anthony

   List v. Driehaus, 573 U.S. 149, 158 (2014) (internal quotation

   marks omitted).

          That brings the Court to the recent case law, handed

   down    in   the   intervening    months    between   this    Court’s

   preliminary approval of the settlement and Judge Tuite’s

   issuance of his Report and Recommendation. The Report and

   Recommendation ably and thoroughly describes the facts and

   holdings of those cases, and so this Court will not reiterate

   or belabor those points. Instead, the Court will limit itself

   to an analysis of the Tsao case, which is highly pertinent to

   the issue of standing in this matter.

          Tsao involved a data breach at the restaurant chain PDQ

   that exposed customers’ personal financial information. 986

   F.3d at 1334-35. There, as here, hackers infiltrated the

   restaurant’s point-of-sale system to gain access to payment

   card data such as the cardholder’s name, account number,

   expiration date, and the card verification value. See Id. at

   1335; (Doc. # 40 at 1, 5). Having made at least two purchases

   at PDQ locations during the data breach period, Tsao filed a

   class action complaint on behalf of a nationwide class. 1 Tsao,


   1 The causes of action Plaintiffs brought here also mirror
   the claims brought in the Tsao complaint, including breach of


                                     8
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 9 of 41 PageID 695




   986 F.3d at 1335. The defendant moved to dismiss, arguing

   that the plaintiff lacked standing. Id. at 1336. The Eleventh

   Circuit noted that:

          Importantly . . . Tsao did not point to any specific
          instances in which his – or any other class member’s
          – identity was stolen, cards were fraudulently
          charged, or data was misused. Rather, the thrust of
          Tsao’s response was that he had standing (1)
          because he and the class were at an elevated risk
          of identity theft, or, alternatively, (2) because
          he took “proactive[]” steps to mitigate the risk of
          identity theft.

   Id.

          On appeal, Tsao argued that “he could suffer future

   injury from misuse of the personal information disclosed

   during the cyber-attack (though he has not yet), and this

   risk   of   misuse   alone   is   enough   to   satisfy   the   standing

   requirement.” Id. at 1337. The Eleventh Circuit rejected this

   argument. Id.

          After reviewing the holdings in Clapper and Muransky,

   the panel “distill[ed] two legal principles.” Id. at 1339.

   “First, a plaintiff alleging a threat of harm does not have

   Article III standing unless the hypothetical harm alleged is

   either ‘certainly impending’ or there is a ‘substantial risk’



   implied contract, negligence, negligence per se, unjust
   enrichment, and violation of the Florida Unfair and Deceptive
   Trade Practices Act. 986 F.3d at 1336; (Doc. # 40).


                                       9
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 10 of 41 PageID 696




    of such harm.” Id. “Second, if the hypothetical harm alleged

    is not ‘certainly impending,’ or if there is not a substantial

    risk of the harm, a plaintiff cannot conjure standing by

    inflicting some direct harm on itself to mitigate a perceived

    risk.” Id.

           The Eleventh Circuit ultimately rejected Tsao’s standing

    argument     for     three   reasons.      Id.   at    1343.   First,   as    in

    Muransky,      conclusory       allegations       of    an     “elevated”     or

    “continuing” risk of identity theft are not enough to confer

    standing. Id. While Tsao relied on reports outlining the

    general risks of identity theft, the reports did not “clarify

    the    risks    to    the    plaintiffs     in   this    case,    and   Tsao’s

    threadbare allegations of ‘increased risk’ are insufficient

    to confer standing.” Id.

           Second, and crucial to the outcome in this case, the

    Eleventh Circuit wrote that “without specific evidence of

    some misuse of class members’ data, a named plaintiff’s burden

    to plausibly plead factual allegations sufficient to show

    that   the     threatened      harm   of    future     identity    theft     was

    ‘certainly impending’ – or that there was a ‘substantial risk’

    of such harm – will be difficult to meet.” Id. at 1344.




                                          10
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 11 of 41 PageID 697




    Relying on case law from its sister circuits 2, the panel

    explained that “most plaintiffs that have failed to offer at

    least some evidence of actual misuse of class members’ data

    have fared poorly in disputes over standing.” Id.

          Third,     the   court    noted      that   Tsao   had   immediately

    cancelled the affected credit cards following disclosure of

    the PDQ data breach, effectively eliminating the risk of

    future credit card fraud. Id.

          C.   Plaintiffs here have Article III standing

          The Court finds the description of the relevant case law

    in the Report and Recommendation to be thorough and helpful.

    However,   the    Court   must    respectfully       disagree    with   the

    magistrate judge’s finding that the Plaintiffs lack standing.

          First,   the     Report   and     Recommendation     alludes   to   a

    holding in TransUnion regarding concreteness that the Court

    believes it must address as an initial matter. See (Doc. # 65



    2
     Noting that it had never addressed the issue of whether a
    plaintiff can establish an injury-in-fact based on an
    increased risk of future identity theft, the Tsao court
    assessed the “divided” case law from its sister circuits. 986
    F.3d at 1340. The Eleventh Circuit identified some common
    threads throughout the cases – the cases conferring standing
    included “at least some allegations of actual misuse or actual
    access to personal data,” while courts typically declined to
    find standing “where the plaintiffs failed to allege any
    actual misuse of class members’ personal information.” Id. at
    1340-41.


                                          11
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 12 of 41 PageID 698




    at 20-21, 26 n.9). As explained above, for a plaintiff to

    have sustained an injury in fact for purposes of Article III

    standing, the injury must be “concrete,” that is, it must be

    real. Muransky, 979 F.3d at 925. In TransUnion, the Supreme

    Court found that the plaintiffs’ standing theory based on an

    asserted   risk   of       future   harm    was   insufficient,   standing

    alone, to qualify as a concrete harm in a suit for statutory

    damages    because     a    separate   concrete     harm   did   not   later

    materialize. TransUnion, 141 S. Ct. at 2210-11. This Court is

    persuaded, however, by Plaintiffs’ argument that this facet

    of TransUnion does not eviscerate their own standing because

    (1) TransUnion involved a suit for statutory damages, not

    compensatory damages as here, or in the alternative, (2)

    TransUnion was decided at a different phase of litigation.

    The parties did not cite, and the Court did not locate in its

    own research, any cases applying TransUnion’s principle to a

    claim for compensatory damages or to a case in an early

    pleadings stage. Thus, without further guidance from the

    Supreme Court or the Eleventh Circuit on this issue, the Court

    concludes that these facts take the instant matter outside of

    TransUnion’s reach. See In re Blackbaud, Inc., Customer Data

    Breach Litig., No. 3:20-mm-2972-JMC, 2021 WL 2718439, at *6

    n.15 (D.S.C. July 1, 2021) (stating that, if it had reached


                                           12
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 13 of 41 PageID 699




    the issue of injury in fact, the court would have held that

    TransUnion   would   not   impact    its    injury   analysis   at   the

    pleading stage because the court in TransUnion had the benefit

    of the facts, or lack thereof, adduced at trial); cf. Beaudry

    v. TeleCheck Servs., Inc., 854 F. App’x 44, 46 (6th Cir. 2021)

    (affirming judgment against plaintiff for lack of standing in

    a Fair Credit Reporting Act case and applying TransUnion’s

    holding that a claim for statutory damages cannot redress a

    risk of future harm standing alone).

          The Court now turns to the findings in the Report and

    Recommendation. The Report and Recommendation concluded that

    the instant case was governed by the Eleventh Circuit’s

    decision in Tsao and, as in that case, Plaintiffs’ allegations

    about their risk of future harm were too vague and conclusory

    to demonstrate standing. (Doc. # 65 at 22-26). The Report and

    Recommendation also found that the declarations submitted by

    the settlement administrator and class members McCormick and

    Jackson were not the type of evidence sufficient to establish

    standing because none of that evidence demonstrated that the

    named Plaintiffs – Cotter and Dinh – suffered an injury

    arising from “some misuse” of their data. (Id. at 26-27). The

    Court   wholeheartedly     agrees    with   Judge    Tuite   that   named

    plaintiffs must have standing for the case, or any individual


                                        13
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 14 of 41 PageID 700




    claim, to advance. Frank, 139 S. Ct. at 1046; Muransky, 979

    F.3d at 924.

          However, the Court views both the proper application of

    Tsao and the Plaintiffs’ submitted declarations differently

    than did Judge Tuite. The Eleventh Circuit is Tsao did not

    require that plaintiffs show “some misuse” of their own data.

    Instead, the court required “specific evidence of some misuse

    of class members’ data.” Tsao, 986 F.3d at 1344 (emphasis

    added). The declarations submitted here show that at least

    some members of the proposed class have incurred fraudulent

    charges and suffered out-of-pocket expenses in connection

    with the Checkers data breach. While the Eleventh Circuit did

    not clarify what constitutes “some misuse,” it seemed to

    acknowledge    that      specific    allegations        or    evidence   of

    unauthorized charges would meet this standard. See Id. at

    1343. And the Eleventh Circuit has made it clear that evidence

    of   actual   identity    theft     or   misuse    is   not   required   to

    demonstrate standing. See Id. (“[E]vidence of actual misuse

    is   not   necessary   for   a    plaintiff   to    establish     standing

    following a data breach.”); In re Equifax, 999 F.3d at 1262

    (“[A]ctual identity theft is by no means required when there

    is a sufficient risk of identity theft[.]”).




                                        14
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 15 of 41 PageID 701




          Nor did the Tsao court state that some misuse of the

    named plaintiff’s data was required in order to find standing

    under a risk-of-future-injury theory. This makes sense, as

    “requiring      plaintiffs      to     allege    that    they   have    already

    suffered identity theft or fraud as the result of a data

    breach      would   seem   to   run     afoul     of    the   Supreme   Court’s

    recognition that ‘an allegation of future injury may suffice’

    to establish Article III standing ‘if the threatened injury

    is certainly impending, or there is a substantial risk that

    the harm will occur.’” McMorris v. Carlos Lopez & Assocs.,

    LLC, 995 F.3d 295, 300 (2d Cir. 2021) (citing Susan B. Anthony

    List, 573 U.S. at 158).

          The    Court   holds      that    the     declarations     submitted   by

    Plaintiffs constitute specific evidence of some misuse of the

    class members’ data, which is sufficient to demonstrate that

    all class members – including the named Plaintiffs Cotter and

    Dinh – face a substantial risk of identity theft or fraud

    following the Checkers data breach. See Tsao, 986 F.3d at

    1343-44; see also In re Equifax (reasoning that allegations

    of   some    plaintiffs’     actual      identity       theft   supported    the

    sufficiency of all plaintiffs’ allegations of their increased

    risk of identity theft); Remijas v. Neiman Marcus Grp., LLC,

    794 F.3d 688, 692-94 (7th Cir. 2015) (holding that plaintiffs


                                            15
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 16 of 41 PageID 702




    established an injury in fact based on an increased risk of

    identity theft where plaintiffs alleged that their personal

    data had “already been stolen” and that 9,200 cards had

    experienced fraudulent charges).

          This evidence distinguishes the instant case from Tsao,

    where the named plaintiff “did not point to any specific

    instances in which his – or any other class member’s –

    identity was stolen, cards were fraudulently charged, or data

    was misused.” 986 F.3d at 1336 (emphasis added); see McMorris,

    995   F.3d   at   301-02   (“[C]ourts   have   been   more   likely   to

    conclude that plaintiffs have established a substantial risk

    of future injury where they can show that at least some part

    of the compromised dataset has been misused.”) (collecting

    cases)).

          Having found that Plaintiffs have sufficiently shown

    standing based on a risk of future harm, the Court need not

    address their other theories of standing, beyond noting that

    any costs associated with mitigating that risk would also

    provide standing, based on the Court’s assessment that the

    risk was substantial and imminent. See In re Marriott Int’l,

    Inc., Customer Data Sec. Breach Litig., 440 F. Supp. 3d 447,

    460 (D. Md. 2020) (explaining that where a threatened harm is

    sufficiently non-speculative to establish injury in fact,


                                      16
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 17 of 41 PageID 703




    money and time spent mitigating that risk will also provide

    standing because “the two theories of injury-in-fact stand or

    fall together”). Cf. Tsao, 986 F.3d at 1344-45 (finding that

    where plaintiff’s mitigation risks were bound up with his

    arguments   about   perceived   risk,   the   plaintiff   could   not

    “conjure standing by inflicting injuries on himself to avoid

    an insubstantial, non-imminent risk of identity theft”).

          D.    The Motion for Final Settlement Approval

          Having determined that the Plaintiffs have Article III

    standing, the Court now turns to the Plaintiffs’ motion for

    final settlement approval, which is unopposed. (Doc. # 48).

                1.   Class Certification for Settlement Purposes
                     Only

          As explained in greater detail below, for purposes of

    the settlement and pursuant to this Final Approval Order and

    Federal Rules of Civil Procedure 23(b)(3) and (e), the Court

    certifies a class in this matter defined as follows:

         All residents of the United States who made a credit or
    debit card purchase at any Affected Restaurant during the
    period of the Data Breach Incident. 3

         The Settlement Class specifically excludes: (i) Checkers
    and its officers and directors; (ii) all Settlement Class
    Members who timely and validly request exclusion from the
    Settlement Class; (iii) the Judge or Magistrate Judge to whom

    3 Any capitalized terms used in this order have the same
    meaning as defined in the parties’ Settlement Agreement,
    unless otherwise indicated.


                                     17
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 18 of 41 PageID 704




    the action is assigned and any member of those Judges’ staffs
    or immediate family members; and (iv) any other person found
    by a court of competent jurisdiction to be guilty under
    criminal law of initiating, causing, aiding or abetting the
    criminal activity or occurrence of the Data Breach Incident
    or who pleads nolo contendere to any such charge.

          The Court finds, for settlement purposes only, that: (a)

    the Settlement Class is so numerous that joinder of all

    Settlement Class Members would be impracticable; (b) there

    are issues of law and fact common to the Settlement Class;

    (c) the claims of the Representative Plaintiffs are typical

    of and arise from the same operative facts and seek similar

    relief as the claims of the Settlement Class Members; (d) the

    Representative Plaintiffs and Settlement Class Counsel will

    fairly and adequately protect the interests of the Settlement

    Class as the Representative Plaintiffs have no interests

    antagonistic to or in conflict with the Settlement Class and

    have retained experienced and competent counsel to prosecute

    this matter on behalf of the Settlement Class; (e) questions

    of law or fact common to Settlement Class Members predominate

    over any questions affecting only individual members; and (f)

    a class action and class settlement is superior to other

    methods available for a fair and efficient resolution of this

    controversy.




                                     18
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 19 of 41 PageID 705




                  2.   Representative Plaintiffs and Settlement
                       Class Counsel

          Plaintiffs Breandan Cotter and Jack Dinh are hereby

    designated and appointed as the Representative Plaintiffs.

    The   Court    finds   that    the    Representative       Plaintiffs    are

    similarly situated to absent Class Members and therefore

    typical of the Class and will be adequate Settlement Class

    Representatives.

          The     Court    finds   that        the    following    counsel   are

    experienced and adequate counsel and are hereby designated as

    Settlement Class Counsel pursuant to Federal Rule of Civil

    Procedure 23(g): Tina Wolfson and Bradley K. King of Ahdoot

    & Wolfson, PC, Jean Sutton Martin of Morgan & Morgan Complex

    Litigation Group, Abbas Kazerounian and Jason Ibey, Esq. of

    Kazerouni Law Group, APC.

                  3.   Class Notice

          The     record   reflects      that        Plaintiffs,   through   the

    settlement administrator, sent notice of the settlement to

    putative class members in multiple ways – targeted digital

    banner ads, Facebook ads, a printed publication in USA Today,

    and direct notice via email to the more than 700,000 members

    of Checkers’ “Flav-R-Hood” loyalty program, of which 699,142

    emails were delivered. (Doc. # 48-1 at 2-4). The settlement



                                          19
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 20 of 41 PageID 706




    administrator       also     established        a   website       and    toll-free

    telephone     number       for   dispersing         information         about    the

    proposed settlement. (Id. at 4-5).

           The Court concludes that settlement class members were

    provided     with    the     best    practicable        notice          under    the

    circumstances. In addition, the Court-approved class notice

    was “reasonably calculated, under [the] circumstances, to

    apprise interested parties of the pendency of the action and

    afford them an opportunity to present their objections.”

    Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985).

    The    settlement    agreement      was       widely   publicized,         and   any

    settlement class member who wished to express comments or

    objections had ample opportunity and means to do so. Despite

    that opportunity, there were no objections to the settlement

    and only 19 requests for exclusion, which speaks favorably of

    the settlement terms. (Doc. # 48-1 at 5).

                 4.     Settlement Approval under Rule 23(e)(2)

           A class action may be settled only with court approval.

    Fed.    R.   Civ.   P.     23(e)(2). 4    Approval     of     a    class    action




    4 The magistrate judge conducted the hearing required by Rule
    23(e)(2) on December 8, 2020, and the Court has reviewed what
    occurred at that hearing. (Doc. ##55, 56).


                                             20
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 21 of 41 PageID 707




    settlement is proper upon a finding that the settlement is

    “fair, reasonable, and adequate” after considering whether:

          (A)   the class representative and class counsel have
                adequately represented the class;
          (B)   the proposal was negotiated at arm’s length;
          (C)   the relief provided for the class is adequate,
                taking into account:
                   (i)    the costs, risks, and delay of trial and
                          appeal;
                   (ii)   the effectiveness of any proposed method
                          of distributing relief to the class,
                          including the method of processing class-
                          member claims;
                   (iii)  the terms of any proposed award of
                          attorneys’ fees, including timing of
                          payment; and
                   (iv)   any agreement required to be identified
                          under Rule 23(e)(3); and
          (D)   the proposal treats the class members equitably
                relative to each other.

    Fed. R. Civ. P. 23(e). In addition, courts in the Eleventh

    Circuit must also consider the following factors, known as

    the Bennett factors:

          (1)   the likelihood of success at trial;
          (2)   the range of possible recovery;
          (3)   the point on or below the range of possible recovery
                at which a settlement is fair, adequate, and
                reasonable;
          (4)   the   complexity,    expense,    and   duration   of
                litigation;
          (5)   the substance and amount of opposition to the
                settlement; and
          (6)   the stage of proceedings at which the settlement
                was achieved.




                                     21
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 22 of 41 PageID 708




    In re Equifax, 999 F.3d at 1273 (citing factors originally

    enunciated in Bennett v. Behring Corp., 737 F.2d 982 (11th

    Cir. 1984)).

           The Rule 23(e) analysis should be “informed by the strong

    judicial      policy     favoring    settlements     as    well    as     the

    realization that compromise is the essence of settlement.”

    Jairam v. Colourpop Cosmetics, LLC, No. 19-cv-62438-RAR, 2020

    WL 5848620, at *3 (S.D. Fla. Oct. 1, 2020) (citing In re

    Chicken Antitrust Litig. Am. Poultry, 669 F.2d 228, 238 (5th

    Cir.   Unit    B   1982)).    The    policy   favoring     settlement      is

    especially     relevant      in   class   actions    and   other   complex

    matters, where the inherent costs, delays, and risks of

    continued litigation might otherwise overwhelm any potential

    benefit the class could hope to obtain. See Ass’n for Disabled

    Americans, Inc. v. Amoco Oil Co., 211 F.R.D. 457, 466 (S.D.

    Fla. 2002) (“There is an overriding public interest in favor

    of settlement, particularly in class actions that have the

    well-deserved reputation as being most complex.”) (citing

    Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)).

           In evaluating a proposed class action settlement, “the

    district court may rely upon the judgment of experienced

    counsel    for     the   parties.”    Colourpop     Cosmetics,     2020    WL

    5848620, at *3 (quoting Nelson v. Mead Johnson & Johnson Co.,


                                         22
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 23 of 41 PageID 709




    484 F. App’x 429, 434 (11th Cir. 2012)). “Absent fraud,

    collusion, or the like, the district court should be hesitant

    to substitute its own judgment for that of counsel.” Id.

    (citations and internal quotation marks omitted).

          Having considered the factors set forth in Rule 23(e)(2)

    and Bennett, the Court finds the settlement here to be fair,

    reasonable, and adequate. There is no indication of fraud or

    collusion behind this settlement. See Leverso v. SouthTrust

    Bank of Al., N.A., 18 F.3d 1527, 1530 & 1530 n.6 (11th Cir.

    1994) (citing evidence of fraud or collusion as a factor

    courts should consider); see also Warren v. City of Tampa,

    693 F. Supp. 1051, 1055 (M.D. Fla. 1988) (record showed no

    evidence of collusion, but to the contrary showed parties

    conducted discovery and negotiated the terms of settlement

    for an extended period of time).

          Furthermore, the class representatives and class counsel

    have adequately represented the class. The Plaintiffs here

    retained counsel with extensive experience in large class-

    action lawsuits who have vigorously represented the class

    during this matter. (Doc. # 48-2 at 2, 3-5). The Settlement

    Agreement resulted from arm’s-length negotiations between

    experienced counsel with an understanding of the strengths

    and weaknesses of their respective positions in this case,


                                     23
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 24 of 41 PageID 710




    with the assistance of a neutral and experienced mediator.

    See Wilson v. EverBank, No. 14-CIV-22264, 2016 WL 457011, at

    *6 (S.D. Fla. Feb. 3, 2016) (concluding that settlement

    negotiations overseen by a “nationally renowned” mediator

    weighed in favor of final settlement approval); Poertner v.

    Gillette Co., 618 F. App’x 624, 630 (11th Cir. 2015) (stating

    that “self-dealing contention” was “belied” by involvement of

    experienced mediator). Counsel for the parties were therefore

    well-positioned to evaluate the benefits of the agreement,

    considering the risk, expense, and uncertainty of protracted

    litigation.

           The relief provided for the class is adequate. Here, the

    parties have agreed on the following relief: (1) cash payment

    of    up   to   $5,000   per   class    member      for   reimbursement   of

    documented out-of-pocket expenses incurred as a result of the

    data breach; (2) four Checkers vouchers of $5.00 each for any

    class member who submitted a valid and timely claim form; and

    (3)    Checkers’s    agreement    to        adopt   and   maintain   certain

    remedial measures meant to better protect customers’ Personal

    Information in the future.

           Taking into account the costs, risks, and delay of trial

    and appeal (which can be significant in large class action

    cases),     the    effectiveness       of     the    proposed   method    of


                                           24
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 25 of 41 PageID 711




    distributing relief to the class, including the method of

    processing class-member claims, and the terms of the proposed

    award of attorneys’ fees, the Court is convinced that the

    relief provided for the class is adequate. The settlement

    treats all class members equitably relative to one another.

    Thus, the factors laid out in Rule 23(e)(2) are satisfied

    here.

          Turning to the Bennett factors, Plaintiffs’ likelihood

    of success at trial is far from certain given Checkers’

    vigorous opposition with respect to any liability for the

    data breach. The uncertainty of recovery suggests that the

    Settlement Agreement is a better alternative for Plaintiffs

    and the class versus continued litigation. As for the range

    of possible recovery, this Court finds that the settlement

    here is within the range of reasonableness. See Behrens v.

    Wometco Enters., Inc., 118 F.R.D. 534, 541 (S.D. Fla. 1988)

    (“The second and third considerations of the Bennett test are

    easily     combined.    A   court   first   determines     the   range   of

    recovery by resolving various damages issues. The court then

    determines where in this range of possible recovery do fair,

    adequate, and reasonable settlements lie.”).

          As    for   the   complexity,       expense,   and    duration     of

    litigation, the issues raised in this case were complex, and


                                         25
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 26 of 41 PageID 712




    the law surrounding data-breach cases is new and evolving.

    The   parties    represent     that,    although        they    entered    a

    settlement     agreement   relatively     early   in    litigation,       the

    settlement     negotiations    were    hard-fought,       and    that     the

    parties   expended     significant      time    and     energy    on    this

    litigation. This factor weighs in favor of approving the

    Settlement Agreement.

          Moving    on,   “[t]he   reaction    of     the    class    [to     the

    settlement] is an important factor.” Saccoccio v. JP Morgan

    Chase Bank, N.A., 297 F.R.D. 683, 694 (S.D. Fla. 2014) (“A

    low number of objections suggests that the settlement is

    reasonable, while a high number of objections would provide

    a basis for finding that the settlement was unreasonable.”).

    Here, no objections were filed to the settlement and only 19

    have timely opted out. (Doc. # 48-1 at 5). Further, 10,044

    claims have been submitted. (Id.). This lack of opposition

    and settlement class member support “weigh strongly” in favor

    of Court approval of the Settlement Agreement. See Hanley v.

    Tampa Bay Sports & Ent. LLC, No. 8:19-cv-550-CEH-CPT, 2020 WL

    2517766, at *4 (M.D. Fla. Apr. 23, 2020).

          “The stage of the proceedings at which settlement is

    achieved is ‘evaluated to ensure that Plaintiffs had access

    to sufficient information to adequately evaluate the merits


                                      26
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 27 of 41 PageID 713




    of the case and weigh the benefits of settlement against

    further litigation.’” Saccoccio, 297 F.R.D. at 694 (citations

    omitted). In addition, “[e]arly settlements are favored” such

    that “vast formal discovery need not be taken.” Id. (citations

    omitted). While the parties here settled relatively early,

    the parties here had experienced counsel who had sufficient

    information to evaluate the merits of the case, engaged in a

    full-day   mediation,     and    also    engaged      in    post-mediation

    discovery. This factor also weighs in favor of settlement.

          Finally,    the     opinions      of    class        counsel,   class

    representatives,    and    the   absent      class   members    all   favor

    approval of the settlement. The Court again notes here the

    experience of class counsel and the fact that, to date, there

    have been no objections and 10,044 claims received. See Hall

    v. Bank of America, N.A., No. 1:12-cv-22700, 2014 WL 7184039,

    at *5 (S.D. Fla. Dec. 17, 2014) (noting that where objections

    from settlement class members equated to less than 1/10th of

    a percentage of the class and no attorney general or regulator

    submitted an objection, “such facts are overwhelming support

    for the settlement and evidence of its reasonableness and

    fairness”).




                                       27
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 28 of 41 PageID 714




                   5.     Exclusions

           The Settlement Class, which is bound by this Final

    Approval Order, includes all members of the Settlement Class

    who did not submit timely and valid requests to be excluded

    from the Settlement Class. A list of those putative Settlement

    Class Members who have timely elected to opt out of the

    Settlement and the Settlement Class, and who therefore are

    not bound by the Settlement, this Order and the Judgment to

    be entered hereon, has been submitted to the Court in the

    Declaration of Steven Weisbrot, filed in advance of the Final

    Approval Hearing. (Doc. # 48-1, Exh. J). All Settlement Class

    Members (as permanently certified below) shall be subject to

    all of the provisions of the Settlement, this Final Approval

    Order    and    the    Judgment      to   be   entered    hereon.   Upon     the

    Effective Date, members of the Settlement Class who did not

    validly and timely exclude themselves from the Settlement

    Class shall, by operation of this Final Approval Order, have

    fully,       finally,        forever,      and    irrevocably       released,

    relinquished and discharged Defendant from all claims that

    were    or   could    have    been    asserted    in     the   Litigation,    as

    specified in Article X of the Settlement Agreement. All such

    Settlement Class Members shall be bound by the terms of the

    Settlement Agreement upon entry of this Order.


                                              28
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 29 of 41 PageID 715




                 6.     Appeal

          Notwithstanding           the    certification           of     the     foregoing

    Settlement       Class     and       appointment         of    the    Representative

    Plaintiffs for purposes of effecting the Settlement, if this

    Order is reversed on appeal or the Settlement is terminated

    or   is    not     consummated         for       any     reason,      the     foregoing

    certification of the Settlement Class and appointment of the

    Representative Plaintiffs shall be void and of no further

    effect, and the parties to the proposed Settlement shall be

    returned to the status each occupied before entry of this

    Order without prejudice to any legal argument that any of the

    parties to the Settlement might have asserted but for the

    Settlement.

                 7.     Timing of Relief

          Within the time period set forth in Article XII of the

    Settlement        Agreement,         the    relief       provided       for       in   the

    Settlement Agreement shall be made available to the various

    Settlement       Class     Members         submitting         valid    Claim       Forms,

    pursuant    to     the    terms       and    conditions        of     the    Settlement

    Agreement.

                 8.     Finality of Litigation

          Plaintiffs         and    Settlement        Class       Members       are    hereby

    permanently       barred       and    enjoined         from   filing,       commencing,


                                                29
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 30 of 41 PageID 716




    prosecuting, maintaining, intervening in, participating in,

    conducting or continuing, either directly or in any other

    capacity, any action or proceeding in any court, agency,

    arbitration, tribunal or jurisdiction, asserting any claims

    released pursuant to the Settlement Agreement and this Order,

    or seeking any award of fees and costs of any kind or nature

    whatsoever        and   pursuant   to    any   authority    or     theory

    whatsoever, relating to or arising from the Litigation and/or

    as a result of or in addition to those provided by the

    Settlement     Agreement.     In   addition,   Plaintiffs    and    each

    Settlement Class Member are hereby enjoined from asserting as

    a defense, including as a setoff or for any other purpose,

    any argument that if raised as an independent claim would be

    a Released Claim.

                 9.     Release of Claims

          With respect to all Released Claims, Plaintiffs and each

    of the other Settlement Class Members have released, waived,

    and relinquished to the fullest extent permitted by law (a)

    the provisions, rights and benefits conferred by Section 1542

    of the California Civil Code, which provides:

          A GENERAL RELEASE      DOES NOT EXTEND TO CLAIMS WHICH
          THE CREDITOR DOES      NOT KNOW OR SUSPECT TO EXIST IN
          HIS OR HER FAVOR        AT THE TIME OF EXECUTING THE
          RELEASE, WHICH IF       KNOWN BY HIM OR HER MUST HAVE



                                        30
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 31 of 41 PageID 717




          MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
          DEBTOR.

    and (b) any law of any state or territory of the United

    States,     federal     law,   or    principal   of   common   law,   or   of

    international or foreign law, that is similar, comparable or

    equivalent to Section 1542 of the California Civil Code.

                10.      Claim and Issue Preclusion

          The    terms      of   the    Settlement   Agreement,    this   Final

    Approval Order and the Judgment to be entered hereon shall

    have maximum res judicata, collateral estoppel, and all other

    preclusive effect in any and all claims for relief, causes of

    action, suits, petitions, demands in law or equity, or any

    allegations        of    liability,      damages,     debts,    contracts,

    agreements, obligations, promises, attorney’s fees, costs,

    interest or expenses which were or could have been asserted

    in the Litigation or are in any way related to the Data Breach

    Incident at issue in the Litigation.

                 11.     Use of Order

          The Final Approval Order, the Judgment to be entered

    hereon, the Settlement Agreement, the Settlement which it

    reflects and all acts, statements, documents or proceedings

    relating to the Settlement are not, and shall not be construed

    as, used as, or deemed to be evidence of, an admission by or



                                           31
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 32 of 41 PageID 718




    against Defendant of any fault, wrongdoing, or liability on

    the part of Defendant or of the validity or certifiability

    for litigation of any claims that have been, or could have

    been, asserted in the Litigation. This Order, the Settlement

    or any such communications shall not be offered or received

    in evidence in any action of proceeding, or be used in any

    way as an admission or concession or evidence of any liability

    or wrongdoing of any nature or that Plaintiff, any Settlement

    Class Member, or any other person has suffered any damage;

    provided, however, that the Settlement, this Order and the

    Judgment to be entered hereon may be filed in any action by

    Defendant or Settlement Class Members seeking to enforce the

    Settlement or the Judgment by injunctive or other relief, or

    to   assert   defenses    including,    but     not   limited     to,   res

    judicata,     collateral      estoppel,       release,     good      faith

    settlement,    or   any   theory   of   claim      preclusion   or   issue

    preclusion    or    similar     defense       or    counterclaim.       The

    Settlement’s terms shall be forever binding on, and shall

    have res judicata and preclusive effect in, all pending and

    future lawsuits or other proceedings as to Released Claims

    and other prohibitions set forth in this Order that are

    maintained by, or on behalf of, the Settlement Class Members

    or any other person subject to the provisions of this Order.


                                       32
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 33 of 41 PageID 719




          In sum, the Court finds the Settlement Agreement to be

    a fair, adequate, and reasonable resolution of the class

    members’     claims    and    approves      the   Settlement     Agreement.

    Plaintiffs’ Unopposed Motion for Final Approval of Class

    Action Settlement (Doc. # 48) is granted.

          E.     Motion for Attorneys’ Fees, Costs, Expenses, and
                 Awards

          Here, Plaintiffs’ counsel seeks an award of $575,000 in

    attorneys’ fees and expenses, which it represents is less

    than 3% of the first-tier monetary benefits made available to

    the class. (Doc. # 47).

          “In   a   certified      class    action,   the   court    may   award

    reasonable attorney’s fees and nontaxable costs that are

    authorized by law or by the parties’ agreement.” Fed. R. Civ.

    P.   23(h). In    common      fund   settlements      like   this   one,   an

    attorney’s      fee   award    “shall    be   based   upon   a   reasonable

    percentage of the fund established for the benefit of the

    class.” Camden I Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768,

    774 (11th Cir. 1991). 5




    5 The Eleventh Circuit recently clarified that Camden I
    remains good law in common-fund cases. See In re Equifax, 999
    F.3d at 1279 (“The percentage method therefore remains the
    proper method to apply when awarding attorney’s fees in common
    fund settlement cases.”).


                                           33
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 34 of 41 PageID 720




           The   percentage   method   requires   a   district   court   to

    consider a number of relevant factors called the “Johnson

    factors” in order to determine if the requested percentage is

    reasonable. See Id. at 772 & n.3, 775 (citing Johnson v. Ga.

    Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974)). Those

    factors include: (1) the time and labor required; (2) the

    novelty and difficulty of the relevant questions; (3) the

    skill required to properly carry out the legal services; (4)

    the preclusion of other employment by the attorney as a result

    of her/his acceptance of the case; (5) the customary fee; (6)

    whether the fee is fixed or contingent; (7) time limitations

    imposed by the clients or the circumstances; (8) the results

    obtained, including the amount recovered for the clients; (9)

    the experience, reputation, and ability of the attorneys;

    (10) the undesirability of the case; (11) the nature and

    length of the professional relationship with the clients; and

    (12) fee awards in similar cases. Camden I, 946 F.2d at 772

    n.3.

           “The percentage applies to the total fund created, even

    where the actual payout following the claims process is

    lower.” Pinto v. Princess Cruise Lines, Ltd., 513 F. Supp. 2d

    1334, 1339 (S.D. Fla. 2007) (citing Waters v. Int’l Precious

    Metals Corp., 190 F.3d 1291, 1295-96 (11th Cir. 1999)); see


                                       34
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 35 of 41 PageID 721




    also Montoya v. PNC Bank, N.A., No. 14-20474, 2016 WL 1529902,

    at   *23   (S.D.   Fla.   Apr.   13,    2016)   (“[T]he   valuation   of

    counsel’s fee should be based on the opportunity created for

    the Settlement Class . . . [a]nd counsel should not be

    penalized for class members’ failure to take advantage of

    such a settlement”). For this reason, the Court will accept

    the Plaintiffs’ position that their request for an award of

    $575,000 represents less than 3% of the aggregate value of

    monetary relief made available to the class in the form of

    four vouchers of $5 each, assuming that 1,000,000 class

    members could make such a claim. 6

          Although “[t]here is no hard and fast rule mandating a

    certain percentage of a common fund which may reasonably be

    awarded as a fee,” an award of one-third of the common fund

    is “consistent with the trend in this Circuit.” Hanley, 2020

    WL 2517766, at *6 (quoting In re Sunbeam Sec. Litig., 176 F.

    Supp. 2d 1323, 1333 (S.D. Fla. 2001)).




    6 As explained by Plaintiffs’ counsel, given the length of
    the data breach, up to 1.5 million payment card transactions
    were captured by the malware. (Doc. # 47-1 at 2). Because
    there are no caps on the monetary relief made available to
    class members, Plaintiffs assumed a class size of 1 million
    members, although the actual number of claims submitted were
    far less. (Id. at 5; Doc. # 48-1 at 5).


                                       35
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 36 of 41 PageID 722




          As   applied    to   this    action,    the    Camden   I   factors

    demonstrate    that    the   requested       fee    is   reasonable    and

    justified. The record demonstrates that the prosecution and

    settlement of these claims required substantial time and

    labor – including time spent investigating the case, an all-

    day mediation, confirmatory discovery, and post-mediation

    settlement    negotiations.       The    issues    involved   here    were

    difficult and required the skill of experienced, capable

    attorneys. Class counsel thereafter achieved a successful

    result, negotiating a settlement agreement with Checkers that

    provided monetary relief to each member of the class who used

    their cards at any affected Checkers location during the time

    of the data breach. And all settlement class members will

    benefit from the remedial measures that Checkers will put in

    place as a result of this litigation.

          The Court is satisfied that the litigation of these

    claims would have presented serious risks, given the ever-

    developing law surrounding data breach cases, the amount of

    claims at issue, and the strength of Checkers’ opposition. In

    a related vein, class counsel took on considerable risk by

    agreeing to pursue this action on a purely contingent basis.

    See Fruitstone v. Spartan Race, Inc., No. 20-cv-20836, 2021

    WL 2012362, at *12 (S.D. Fla. May 20, 2021) (noting that “the


                                        36
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 37 of 41 PageID 723




    risks   of   failure      and   nonpayment   in   a   class    action    are

    extremely high and that counsel undertook “significant risks”

    in undertaking the litigation “and would not have recovered

    any fee or their expenses had the Court declined to certify

    a class or had they lost at trial”).

            Finally, the requested fee comports with fees awarded

    in similar cases. Indeed, a less-than-3% fee is well below

    the normal fees awarded in similar cases.              See, e.g., Wolff

    v. Cash 4 Titles, No. 03-cv-22778, 2012 WL 5290155, at *6

    (S.D. Fla. Sept. 26, 2012) (collecting cases and concluding

    that 33% is consistent with the market rate in class actions);

    Waters, 190 F.3d at 1295–96 (affirming attorneys’ fee award

    of 33.3% to class counsel).

          For these reasons, the Court will award Plaintiffs’ the

    requested $575,000 in attorneys’ fees and costs.

          One    final   matter     remains    before     the   Court    –   the

    Plaintiffs’ request for “service awards” in the amount of

    $2,500 each. (Doc. # 47 at 16). The Eleventh Circuit recently

    ruled that incentive or service awards – given to class

    representatives      in    order   to    compensate     them   for    their

    services and the risks they incurred on behalf of the class

    – are prohibited. Johnson v. NPAS Sols., LLC, 975 F.3d 1244,

    1257, 1260 (11th Cir. 2020). The Court declines to authorize


                                        37
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 38 of 41 PageID 724




    the requested service awards here because such awards are not

    allowed under Johnson, which is the binding law in this

    Circuit. See, e.g., Kuhr v. Mayo Clinic Jacksonville, No.

    3:19-cv-453-MMH-MCR, 2021 WL 1207878, at *5 (M.D. Fla. Mar.

    30, 2021) (“[A]lthough the Revised Agreement provides for an

    incentive award to the Representative Plaintiff, the Court

    rejected that portion of the Settlement in the Preliminary

    Approval Order in light of the Eleventh Circuit’s recent

    Johnson decision holding that such awards are impermissible,”

    a   fact   which   “Class    Counsel     conceded”   at    the   fairness

    hearing); Woznicki v. Raydon Corp., No. 6:18-cv-2090-WWB-GJK,

    2021 WL 1341655, at *11 (M.D. Fla. Jan. 29, 2021) (finding

    that $5,000 service awards to the plaintiff and another

    individual    were    prohibited       under   Johnson),    report      and

    recommendation adopted, 2021 WL 1341523 (M.D. Fla. Feb. 17,

    2021); Miller v. Creative Hairdressers, Inc., No. 8:20-cv-

    912-CEH-TGW, 2021 WL 231347, at *1 (M.D. Fla. Jan. 4, 2021)

    (noting that, based on the Eleventh Circuit’s holding in

    Johnson, “‘incentive’ awards to [the] named plaintiffs are

    prohibited”),      report   and   recommendation     adopted,    2021   WL

    229607 (M.D. Fla. Jan. 22, 2021); Smith v. KFORCE, Inc., No.

    8:19-cv-2068-CEH-CPT, 2020 WL 7250603, at *2 (M.D. Fla. Dec.

    9, 2020) (“Given the recent decision from the Eleventh Circuit


                                        38
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 39 of 41 PageID 725




    Court of Appeals . . . no service award will be approved for

    the class representatives.”).

          However, it is important to note that the mandate has

    been withheld in Johnson and a ruling for rehearing en banc

    is pending. Accordingly, this Court will follow the lead of

    its sister courts in this Circuit and deny Plaintiffs’ request

    for service awards without prejudice, but it will retain

    jurisdiction for the limited purpose of revisiting the denial

    of service awards should Johnson ultimately be overruled. See

    Marcrum v. Hobby Lobby Stores, Inc., No. 2:18-cv-1645-JHE,

    2021 WL 3710133, at *5 (N.D. Ala. Aug. 20, 2021) (noting this

    approach to be “the current best practice”); Fruitstone, 2021

    WL 2012362, at *13; Metzler v. Med. Mgmt. Int’l, Inc., No.

    8:19-cv-2289—VMC-CPT, 2020 WL 5994537, at *3 (M.D. Fla. Oct.

    9, 2020).

          Thus, upon due consideration of the record, including

    Judge   Tuite’s      Report   and    Recommendation      as    well   as

    Plaintiffs’ objections thereto, the Court declines to adopt

    the   Report   and   Recommendation      for   the   reasons   explained

    herein, grants the Plaintiffs’ Unopposed Motion for Final

    Approval of Class Action Settlement, and grants in part and

    denies in part Plaintiffs’ Unopposed Motion for Attorneys’

    Fees, Costs, Expenses, and Service Awards.


                                        39
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 40 of 41 PageID 726




          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   The Report and Recommendation (Doc. # 65) is REJECTED.

    (2)   Plaintiffs’ Unopposed Motion for Final Approval of Class

          Action Settlement (Doc. # 48) is GRANTED.

    (3)   Plaintiffs’ Unopposed Motion for Attorneys’ Fees, Costs,

          Expenses, and Service Awards (Doc. # 47) is GRANTED IN

          PART and DENIED IN PART. Specifically, the Plaintiffs’

          request for $575,000 in combined attorneys’ fees and

          costs is granted but the Plaintiffs’ request for service

          awards is denied without prejudice.

    (4)   This action is hereby dismissed with prejudice. The

          Clerk is directed to CLOSE THE CASE.

    (5)   The   Court   will   retain   jurisdiction    for    the    limited

          purpose of revisiting the denial of service awards,

          pending   the    ultimate     resolution     of     the    Eleventh

          Circuit’s decision in Johnson v. NPAS Solutions, LLC.

          The Court declines to retain jurisdiction to enforce the

          settlement agreement.




                                        40
Case 8:19-cv-01386-VMC-CPT Document 70 Filed 08/25/21 Page 41 of 41 PageID 727




          DONE and ORDERED in Chambers in Tampa, Florida, this

    25th day of August, 2021.




                                     41
